Citation Nr: 1341306	
Decision Date: 12/16/13    Archive Date: 12/31/13

DOCKET NO.  10-42 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Michael Roberts, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from November 2006 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that denied the Veteran's claims.  

In November 2006, the Board denied service connection for PTSD.  The Veteran filed a Form 9 (accepted as a notice of disagreement) dated in December 2006 indicating his disagreement with the decision, and the RO issued a statement of the case dated in February 2007.  The Veteran's representative submitted a statement dated in June 2007 with additional lay evidence in connection with the Veteran's pending claim.  The Board finds that this statement constitutes an indication that the Veteran wished to continue his claim for PTSD.  38 C.F.R. § 20.202.  In response, the RO issued a supplemental statement of the case dated in June 2007.  Later, in October 2008, the Veteran filed an additional request to appeal his 2006 denial.  This later filing was untimely as a substantive appeal.  38 C.F.R. § 20.302.  However, the Board notes that, unlike an untimely notice of disagreement, which would present a jurisdictional bar to consideration of a claim, a substantive appeal may be accepted when untimely, if circumstances so warrant.  The failure to timely file a substantive appeal does not automatically deprive the Board of jurisdiction over a claim.  Percy v. Shinseki, 23 Vet. App. 37 (2009) (finding that the VA may waive any issue of timeliness in the filing of a substantive appeal, either explicitly or implicitly).  Based on the foregoing, the Board finds that the Veteran's PTSD claim dates from the November 2006 RO decision.
 
In March 2010, the Board denied the Veteran's application to reopen his claim of entitlement to service connection for depression (previously denied in an unappealed August 2003 rating decision) and continued its denial of service connection for PTSD.  The Veteran filed a notice of disagreement dated in May 2010 and the RO issued a statement of the case dated in August 2010.  The Veteran filed a substantive appeal in October 2010. 

In September 2013, the Veteran, accompanied by his representative, testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's virtual claims file.  Concerning the hearing, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

After the most recent supplemental statement of the case, the Veteran submitted evidence relevant to the Veteran's claim that was accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in reviewing the Veteran's claim.

Here, the Veteran has claimed entitlement to service connection for a psychiatric disability, to include PTSD and depression. In this regard, the Board notes that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As such, the Board has characterized the claims as shown above.

In addition, the Board notes that the claim for entitlement to service connection for depression was denied in an unappealed August 2003 rating decision.  As such, before reaching the merits of the Veteran's claim, the Board must first rule on the matter of reopening of the claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  See Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  The issue has therefore been styled as set forth above.  

Finally, the Board notes that, in addition to the Veteran's claims file, the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file as well as the Veteran's claims file and will proceed with review of the claim based upon all relevant evidence.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The reopened issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depression, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2003 decision, the RO in pertinent part denied entitlement to service connection for depression; the Veteran did file a notice of disagreement and no new and material evidence was received within one year of the decision.

2.  Evidence received since the August 2003 RO decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for depression.  




CONCLUSIONS OF LAW

1.  The August 2003 RO decision which denied service connection for depression is  final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2003).

2.  The evidence received subsequent to the August 2003 RO decision is new and material and the claim for service connection for depression is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 20.1105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the Veterans Claims Assistance Act of 2000 ("VCAA") that became law in November 2000.  The VCAA provides, among other things, that VA will make reasonable efforts to notify a claimant of the relevant evidence necessary to substantiate a claim for benefits under laws administered by VA.  The VCAA also requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In terms of the Veteran's new and material claims, the Veteran must be provided with notice regarding the information needed to reopen the previously denied claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient.  

In this case, as the Board has decided to reopen the Veteran's claims of entitlement to service connection for depression, no further discussion of the Veterans Claims Assistance Act of 2000 and the implementing regulations is required at this point with respect to those claims.

	II.  New and material evidence

In August 2003, the RO denied entitlement to service connection for depression. The Veteran did not file a notice of disagreement and no new and material evidence was received within a year of its issuance to preclude its finality under 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  The RO in August 2003 found that the Veteran had no diagnosis of depression or evidence that such a condition was related to military service.

As a general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  The Board observes that a regulatory change with respect to new and material evidence claims has been made which applies prospectively to all claims submitted on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because the Veteran filed the claim to reopen after this date, the new version of the law is applicable in this case.  

Under the revised regulation of 38 C.F.R. § 3.156(a), new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the evidence to be sufficient to reopen a previously denied claim, the evidence must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The Board may then proceed to the merits of the claim on the basis of all of the evidence of record.

In determining whether new and material evidence has been received to reopen a claim, there is a low threshold for determining whether evidence raises a reasonable possibility of substantiating a claim.  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should consider whether the evidence could reasonably substantiate the claim were the claim to be reopened, including by triggering VA's duty to obtain a VA examination.  Id. at 118.  Moreover, the Veteran need not present evidence as to each element that was a specified basis for the last disallowance, but merely new and material evidence as to at least one of the bases of the prior disallowance.  Id. at 120 (noting the assistance of 38 C.F.R. § 3.159(c)(4) would be rendered meaningless if new and material evidence required a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element). 

The evidence that has been added to the Veteran's claims file since the August 2003 decision includes VA and private treatment records, Social Security Administration disability records, and the Veteran's testimony before the Board in May 2013.   The medical evidence indicates that the Veteran has been diagnosed with depression and treated for depression.  The Veteran also testified that he was accused of rape in service and that this has led to his current psychiatric symptoms.  

In this case, the evidence that has been added to the Veteran's claims file since the August 2003 RO decision is new in that it had not previously been submitted.  These records indicate that the Veteran has been diagnosed and treated for depression and that this may be the result of a rape accusation in service.  It is noted once again that the credibility of this evidence is presumed for the limited purpose of reopening the claim.  Accordingly, the Board finds that because this evidence addresses elements of the Veteran's claim that were not present in August 2003.  This new evidence, when considered by itself or in conjunction with the evidence previously of record, relates to an unestablished fact necessary to substantiate the Veteran's claim and is not cumulative or redundant in nature.  Therefore, the evidence is considered to be both new and material and the claim of entitlement to service connection for depression is reopened.  38 C.F.R. § 3.156(a). 


ORDER

The claim of entitlement to service connection for depression is reopened, and to this extent only, the appeal is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill VA's statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In this case, the Veteran has been diagnosed with PTSD, major depressive disorder, and dysthymic disorder.  The Veteran testified before the Board that in approximately September 1976, the Veteran and his unit participated in Reforger 1976 in Germany.  While there, the Veteran was accused of rape and detained for two weeks while his unit redeployed back to Fort Hood, Texas.  The charges were later dropped and the Veteran rejoined his unit.  He testified that this experience was extremely stressful and caused his current psychiatric symptoms that continue to the present.  

The Veteran's service personnel records and service treatment records do not indicate that the Veteran had any foreign service or foreign travel in the military.  In addition, inquiries to the National Personnel Records Center and CURR indicate that there is no documentation that the Veteran or his unit participated in Reforger 1976.  The CURR response indicated that the search was coordinated with the Center for Military History, which indicated that the Veteran's unit, C Troop, 7th Squad, 17th Cavalry (C Trp, 7th Sqd, 17th Cav), was at Fort Hood, Texas, during the period cited.  They had no record of the unit being in Germany during Reforger 1976.  The CURR research was also coordinated with the National Archives and Records Administration.  This negative response was consistent with a review of the Veteran's service personnel records which indicated no foreign travel.  In addition, a search of US Army Crime Records Division indicated no records with respect to the Veteran.

The Veteran, however, submitted the lay statements of two fellow servicemen that stated unequivocally that they both knew the Veteran and that he participated in Reforger 1976.  They also reported that the Veteran had been accused of rape by a local German woman and detained in Germany after their unit was sent back to Fort Hood in October or November 1976.  The service personnel records of the two fellow servicemen were obtained and indicate that they served with the Veteran in the same unit at the time in question.  The records also indicated that these men had high marks on evaluations and, in the case of one of the men, was a first sergeant with lengthy decorated service.  These records bolster the credibility of their statements.  Finally, the Veteran's representative submitted a December 1976 article from U.S. Army Aviation Digest concerning Reforger 1976 which identifies the Veteran's unit as having participated in Reforger 1976 along with 101st Airborne Division.

Based on the foregoing, the Board finds that, despite the lack of official service documentation regarding his presence in Germany in 1976, the evidence submitted by the Veteran supports the Veteran's contentions regarding his claimed in service stressor.  The evidence submitted is sufficient to establish this stressor.  The Veteran, however, has not been afforded a VA examination in order to determine whether his diagnosed PTSD and depression are related to this stressor or other military experiences.  In this regard, VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to assist includes providing a medical examination when is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see also McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third prong of 38 C.F.R. § 3.159(c)(4)(I), which requires that the evidence of record 'indicate' that the claimed disability or symptoms may be associated with service, establishes a low threshold); see also Locklear v. Nicholson, 20 Vet. App. 410 (2006).

Finally, the Board notes that new regulations have been implemented with regard to stressor determinations for PTSD.  Per the new regulations, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); an in-service stressor consistent with the places, types, and circumstances of service (satisfactorily established by lay testimony) that has been medically related to the Veteran's fear of hostile military or terrorist activity by a VA psychiatrist or psychologist, or one contracted with by VA; and the Veteran's PTSD symptoms have been medically related to the in-service stressor by a VA psychiatrist or psychologist, or one contracted with by VA.  See 38 C.F.R. § 3.304(f)(3); 75 Fed. Reg. 39843 - 39852 (July 13, 2010).

The primary effect of the amendment of § 3.304(f) is the elimination of the requirement for corroborating evidence of a claimed in-service stressor if it is related to the Veteran's "fear of hostile military or terrorist activity."  In place of corroborating reported stressors, a medical opinion must instead be obtained from a VA, or VA contracted, psychiatrist or psychologist.  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

While the Veteran's stressor does not directly relate to a fear of hostile military or terrorist activity, upon remand, the Veteran should nevertheless be afforded notice of this regulation.  If applicable, the Veteran's claim of service connection for PTSD should also be readjudicated under the amendments.  

Upon remand, updated VA treatment records should be obtained.  The Veteran should also be afforded an opportunity to submit additional medical evidence relevant to his claim that may not be associated with the claims file.  In this regard, the Board notes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to the VCAA, VA must obtain outstanding VA and private records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers, other than those already associated with the Veteran's claims file, that have treated him since service for his claimed disability.  This should include updated VA treatment records.  The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed.  If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing.  The Veteran may submit medical records directly to VA.

2.  Schedule the Veteran for a comprehensive VA psychiatric examination to determine the diagnoses of all psychiatric disorders that are present.  The claims folder and a copy of this remand must be provided to the examiner prior to the examination.  The examiner should determine the diagnoses of any currently manifested psychiatric disorder(s).  The diagnosis(es) must be based on examination findings, all available medical records, complete review of comprehensive testing for PTSD, and any special testing deemed appropriate.  A multiaxial evaluation based on the current DSM-IV diagnostic criteria is required.  

(a) The examiner should first determine whether the Veteran currently has an acquired psychiatric disorder, to include PTSD, according to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria.  

If the Veteran is diagnosed with PTSD, the examiner should specify any stressor(s) that provide the basis of the diagnosis, and should otherwise specifically opine as to whether the Veteran's detention in Germany on an accusation of rape was, alone, sufficient to support the diagnosis of PTSD.  

The examiner should also determine whether the Veteran currently suffers from PTSD related to his fear of hostile military or terrorist activity while on active duty, and whether it is adequate to support a diagnosis of PTSD.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming  artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the  event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror. 

(b)  For any other psychiatric diagnosis, the examiner is requested to render an opinion as to the following:

Does the Veteran have a psychiatric disorder other than PTSD?  If so, state the diagnosis or diagnoses. 

If the examiner finds that the Veteran has a diagnosed psychiatric disorder other than PTSD, did such disorder have its onset during active duty, within one year of active duty, or was such condition otherwise caused or aggravated by the Veteran's military service?  

A complete rationale for all opinions is requested.  In offering any opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of her claimed disorder and the continuity of symptomatology.  If the examiner finds that he or she cannot provide a nexus opinion without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability.

3.  After completion of the foregoing and undertaking any further development deemed warranted by the record, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, which must cite to and provide a summary of the amended provisions of 38 C.F.R. § 3.304(f) that became effective July 13, 2010.  An appropriate period of time should be allowed for response.  

The Veteran and his representative have the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


